DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office action is in response to claims filed on 3/16/2020 where claims 1-20 are pending and ready for examination.

The information disclosure statement (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97. The information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 1, 8, and 16, claims 1, 8, and 16 recite the verbiage “fake virtual driver” which renders the claim indefinite. There are several connotations for “fake” which render the claim ambiguous and results in the lack of meets and bounds. More importantly burdens and/or inefficiencies are placed on one of ordinary skill in the art to practice the invention. As an example, “fake” can be construed as an impostor device with the same functionality behaving in a satisfactory manner but intrinsically not possessing the same quality, value and/or durability. In contrast “fake” can be construed in relation to deceiving with respect to security concerns. More over a “fake virtual driver” could be construed as an inadequate and non-performing replication (i.e. hardly operable) as a cheaper alternative. 

The independent claims of 1, 8, and 16 are also rejected as they do cure the deficiencies detailed above. The examiner has provided a portion of MPEP 2171 which highlights the importance of sufficient metes and bounds via claim language.

Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 8, and 15 are rejected under 35 USC 103 as being unpatentable over Openstack, “Nova Fake Driver”, (11/21/2018) in view of Daly (US 2020/0403940)

	modifying a fake virtual driver (OpenStack; OpenStack teaches configuring a nova-fake driver (i.e. a fake virtual driver) within the context of control planes;
	see e.g. NOVA FAKE DRIVER:

	“One common question from OpenStack Operators is that “how does the control plane (for example, database, message queue, nova scheduler) scales?” ... However without a large number of nova-compute nodes, it becomes to difficult to exercise the control performance”

	see e.g. USE nova-fake driver:
	“ ... To use the nova-fake driver, edit the following parameters in /etc/kola/globals.uml or in the command line options.
	enable_nova_fake: “yes”
	num_nova_fake_per_node: 5”

	The Examiner notes OpenStack’s “editing” operation associated with the nova _fake driver is equivalent to modifying)	

	generating a container image including a plurality of processes, wherein the plurality of processes includes a compute process to create and terminate fake virtual machines using the modified fake virtual driver (Openstack; Openstack teaches the generation and/or utilization of containers (i.e. container image) to support the spawning and/or creation of modified fake virtual drivers;
	see e.g. USE nova-fake driver:
	enable_nova_fake: “yes”
	num_nova_fake_per_node: 5”

	Each compute node will run 5 nova-compute containers and 5 neutron-plugin agent containers. When boosting instance, there will be no real instances created. But nova list shows the fake instances

	The Examiner notes Openstack does not address terminating resources (e.g. fake virtual machines), however the Examiner take Official Notice that the lifecycle of resources (e.g. terminating virtual machines) is well-known and conventional in the art. Therefore it would have been obvious for one of ordinary skill in the art to apply lifecycle management comprising terminating virtual machines. The motivation being one of ordinary is readily able to reap the benefits of lifecycle management comprising managing compute resources.
	creating a plurality of fake virtual machines on a simulated compute node of the plurality of simulated compute nodes using the modified fake virtual driver, to simulate network traffic on a control plane (Openstack; Subsequent to the modification of the parameters detailed above fake instances  (i.e. virtual machines) are created using the modified virtual drivers to affect and simulate network traffic on the control plane;

	see e.g. USE nova-fake driver:
	enable_nova_fake: “yes”
	num_nova_fake_per_node: 5”

	Each compute node will run 5 nova-compute containers and 5 neutron-plugin agent containers. When boosting instance, there will be no real instances created. But nova list shows the fake instances).

	Although Openstack teaches configuring and/or reconfiguring fake drivers and commands executed by a processor in tandem with instructions to realize container images and fake virtual machines, OpenStack does not address every single virtual implementation known to one of ordinary skill in the art and therefore does expressly disclose:

	virtual switch (Daly; Daly within the context of emulated drivers (i.e. fake drivers) teaches fake drivers with virtual switch functionality;
	see e.g. [0026] “ ... a guest can simply use the standard emulated driver (e.g. virtio) ... software vswitch ...use the same identitical virtio driver ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Daly’s teachings specific to an emulated dirver and software vswitch. The motivation being the combined solution provides for increased efficiencies in simulation control plane traffic while also providing conventional Openstack orchestration and/or provisioning virtualized resources (see e.g. Daly [0068] “Orchestration layer 320 ... control data center resources ... Openstack currently provides a dashboard called “Horizon” which provides a monolithic interface that enables an administrator to fully configure and administer a data center”)

	OpenStack in view of Daly discloses:
 (The combined invention Per Daly provides for a fake virtual driver with virtual switch functionality)


Claim 2, 9, and 16 are rejected under 35 USC 103 as being unpatentable over Openstack in view of Daly and in further view of Lucrezia, “Introducing Network – Aware Scheduling Capabilities in OpenStack”, April, 2015

	Regarding claim 2, Openstack in view of Daly disclose the method of claim 1, wherein the plurality of processes further includes:

	one or more processes to enable virtual switch functionality and commands within the simulated compute node (Per independent the claim 1, the virtual switch is functional  and controllable (e.g. commands) within its technological environment (i.e. simulated computed node); and
	Openstack in view of Daly does not expressly disclose:

	a network service agent that interacts with the modified fake virtual driver to simulate a network configuration of each fake virtual machine that is created on the simulated compute node and thereby simulate network traffic on the control plane, wherein the virtual network switch functionality allows the modified fake virtual driver to interact with the network service
agent.
However in analogous art Cherrueau who addresses the testing of Openstack environments discloses:
	a network service agent that interacts with the modified fake virtual driver to simulate a network configuration of each fake virtual machine that is created on the simulated compute (Lucrezia; Lucrezia teaches agents which are part of the Openstack platform which facilitates traffic between network services associated with the control plane and simulated nodes;
	
	see e.g. Fig. 1 and Fig. 2 illustrating Nova Compute  agent associated with libvirt
	see e.g. Fig. 3 illustrating Nova Compute Agents;
	see e.g. Page 3, Listing 1:
	see e.g. Page 3, Column 1, Section C. Traffic Steering “ ... the new Neutron primitive FlowRule ... describes how to steer the traffic between the ports of the VNFs which is required to support traffic splitting among different network functions ... Nova Agents);
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OpenStack with Lucrezia’s agents. The motivation being the combined solution provides for increased efficiencies in managing control plane traffic.

	Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
s 3, 10, and 17 are rejected under 35 USC 103 as being unpatentable over Openstack in view of Daly and in further view of Lucrezia and in further view of Wang, “Combining Neutron and OpenDaylight for Management of Networking”, July 7, 2017 and in further view of Melander (US 2016/0099847)

	Regarding claim 3, Openstack in view of Daly and in further view of Lucrezia disclose the method of claim 2, wherein simulating a network configuration of a fake virtual machine that is created on the simulated compute node comprises:

	in response to creation of the OvS internal interface, adding corresponding flows and
firewall rules to the fake virtual machine (The combined solution per Lucrezia teaches network address translation in conjunction with firewalls to provide one of ordinary skill in the art to implement firewall rules and/or policies;

	see e.g. Page 1, Section 1 Introduction “ ... NFV proposes to transform the network functions (e.g. NAT, Firewall, etc.) ...”

	see e.g. Page 3, Section C. Traffic Steering “  ... Flow Rule ... a stateful firewall  ...”

	see e.g. Fig 3 “OpenStack internal call sequence” illustrating OvS Component creation with associated rules)

	Openstack in view of Daly and in further view of Lucrezia does not expressly disclose:

	However in analogous art Wang discloses:

	performing virtual interface (VIF) plugging operations for the fake virtual machine
including creating an open virtual switch (OvS) internal interface for the fake virtual machine on
in internal OpenStack bridge of the simulated compute node (Wang; Wang teaches plugins which are parcel of the Openstack platform;
	see e.g. Page 1, Column 1 “ ... Neutron is consisting of Core Plugin and Service Plugin, and Core Plugin provides Layer 2 package forwarding ... OpenVSwitch (OVS( is one of core plugins ... OVS is a virtual switch  ...”
	see e.g. Page 3, Coluimn 2 “ ... connect the virtual machine such as the use of Linuxbridge or OVS”
	see e.g. Fig. 1 “Structure of Neutron”  illustrating internal OpenStack bridge comprising the Linux Bridge)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Wang’s plugins. The motivation the combined solution provides for increased efficiencies in simulating control plane track in a Openstack environment.

Openstack in view of Daly and in further view of Lucrezia and in view of Wang suggests but does not expressly disclose:

	notifying a network service on the control plane about the VIF plugging operations.





However in analogous art Melander discloses:

notifying a network service on the control plane about the VIF plugging operations (

	see e.g. [0024] “ ... a routing service plugin 116 communicates with a scheduler 118 to notifications ...”
	see e.g. [0026] “ ...  notifications from one or more the service plugins ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with with Melander’s notification scheme. The motivation being the combined solution provides for increased efficiencies of simulating control plane traffic.

Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

	





Claims 4, 11, and 18  are rejected under 35 USC 103 as being unpatentable over Openstack in view of Daly and in further view of Vajipayajula (US 2019/0394225);
	
	Regarding claim 4, Openstack in view of Daly disclose the method of claim 1, wherein generating the plurality of simulated compute nodes comprises:

	scheduling, using a container orchestration engine, the plurality of simulated compute
nodes as one or more pods, each of the one or more pods having script to configure itself as a
simulated compute node with its own IP addresses and simulated network stacks and script to
communicate with the control plane (Daly;

	see e.g. [0120] “ ... Container platform 204 ... container engine 208, orchestration agent 209 ...”
	see e.g. [0121] “Container engine 208  ... orchestration agent 208 ..” see e.g. [0047]

	see e.g. [0053] “ ... IP addresses for all of the pods are allocated from  subnet that is configured in the orchestrator 23”

	The Examiner notes the configuring of IP addresses and subnet are parcel of a networking stack and done under the guise of instructions executed by a processor (e.g. script)
	As evidence of the rationale above Vajipayajula discloses:
	Scripting (Vajipayajula; Vajipayajula teaches scripting within the context of orchestration and pods;


	see e.g.  [0073] “ ... ingests the specifically tailored Gremlin scripts into pods 516 of Kubernetes container-orchestration environment ... specifically-tailed Gremlin script injested into that particular pod”
	see e.g. [0084] “ ... The set of processors uploads each respective Gremlin script into a different pod container one or more containers ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Vajipayajula’s script scheme. The motivation being the combine solution provides for increased efficiencies in configuring resources. 

Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 5, 12, and 19 are rejected under 35 USC 103 as being unpatentable over Openstack in view of Daly and in further view of Vajipayajula and in further view of Vaidya (US 2020/0076685)

	Regarding claim 5, Openstack in view of Daly and and in further view of Vajipayajula disclose the method of claim 4, Openstack does not expressly disclose wherein generating the plurality of simulated compute nodes further comprises:




	defining a replicaset object with a specified number of simulated compute nodes to
maintain, wherein in response to detecting that one or more simulated compute nodes have been deleted, the replicaset object creates additional simulated compute nodes to maintain the
specified number of simulated compute nodes (Vaidya provides a replication controller working in tandem with a lifecycle manager (i.e. deletion or addition of nodes in order to create and /or maintain a specific amount of nodes);

	see e.g. [0141] “ ... replication controller ... lifecyle functions ... terminated pod garbage collection ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Vaidya’s replication scheme. The motivation being the combined invention provides for increased efficiencies in managing compute node resources.

Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.





	Claims 6, 13, and 20 are rejected under 35 USC 103 as being unpatentable over Openstack in view of Daly and in further view of Han, “On the Resiliency of Virtual Network Functions”, July 2017

	Regarding claim 6, Openstack in view of Daly disclose the method of claim 1, Openstack does not expressly disclose wherein each simulated compute node is generated independently of the control plane, self-reports its existence to the control plane, and generates messaging traffic between itself and the control plane.

	However in analogous art Han discloses:

	wherein each simulated compute node is generated independently of the control plane, self-reports its existence to the control plane, and generates messaging traffic between itself and the control plane (Han, Han teaches compute nodes expose (i.e. self report) their internal state.
 The Examiner notes the reporting of the internal state inherently creates control plane traffic;

	see e.g. Page 153, Column 2 State Management “Since most VNFs are stateful, to guarantee service continuity for either unexpected failures or planned maintenance, VNFs need to manage their state intelligently or expose their state ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Han’s self reporting scheme. The motivation being the combined invention provides for increased efficiencies of managing compute resources.
	
Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 7 and 14 rejected under 35 USC 103 as being unpatentable over Openstack in view of Daly and in further view of Li (US 2021/0311453)
	
	Regarding claim 7, Openstack in view of Daly disclose the method of claim 1, Openstack does not expressly disclose wherein the modified fake virtual driver stores an internal status data structure and reports to the control plane about the internal status data structure, and wherein the internal status data structure does not correspond to any of the plurality of fake virtual machines (Li; Li teaches a virtual control device (e.g. virtual driver) independently self reports  data (i.e. data structure utilized to store the data within the context of conventional programming techniques comprising bool, floats, integers, etc.) and where the virtual control device not associated with a fake virtual machine or vm infrastructure;
	see e.g. [0092] “ ... virtual control devices ... status of the corresponding virtual control device may be changed from “standby” to “main”, and the main status of the virtual control device may further be reported  ...” )

		
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Li’s idependent self reporting scheme. The motivation being the combined invention provides for increased efficiencies in managing resource infrastructure.

	Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.



















If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449